52 F.3d 331NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Joseph M. FUENTES, Appellant.
No. 94-4005WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 11, 1995.Filed:  Apr. 24, 1995.

Before FAGG, Circuit Judge, HENLEY, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
Joseph M. Fuentes appeals his conviction for use of a firearm during the commission of a drug-trafficking crime and his drug- related guidelines sentence.  We affirm.


2
Fuentes contends the evidence is insufficient to support his conviction on the firearm charge.  We disagree.  Having reviewed the record in the light most favorable to the Government, we conclude there is sufficient evidence from which a reasonable jury could find beyond a reasonable doubt Fuentes's guilt.  Fuentes also contends that he should be relieved of his mandatory minimum firearm sentence because the Government engaged in sentencing entrapment.  Because Fuentes failed to present this claim in the district court, we decline to consider the claim for the first time on appeal.  Anyway, the record does not support Fuentes's argument that the Government intentionally entrapped him for sentencing purposes.  Finally, relying on U.S.S.G. Sec. 5G1.3(b), Fuentes contends the district court failed to give him credit on his drug- related guidelines sentence for time already served on an undischarged state sentence for cocaine possession.  We reject Fuentes's contention.  Fuentes is not entitled to a sentencing adjustment because the state cocaine possession conviction was not fully taken into account in determining Fuentes's offense level in this case.  Fuentes's conviction and sentence are affirmed.